         Case 1:19-cr-00389-CM Document 36 Filed 11/20/19 Page 2 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------x
UNITED STATES OF AMERICA                  TRANSPORTATION ORDER

              V -

Victor Manuel Camacho, Jr.,

                        Defendant.

----------------------------------x
     Upon the application of Victor Manuel Camacho, ·Jr;7 ·by--ffrs~· · · -··--·

attorney, Julia Gatto, Esq., Federal Defenders of New York,

pursuant to 18 U.S.C.    §   4285, and upon a finding of indigence

and in the interests of justice, it is hereby

     ORDERED that the United States Marshals Service furnish

Victor Manuel Camacho, Jr., with funds to cover the cost of airfare

between Laredo, Texas and New York, New York in advance of his upcoming

court date on December 4 th , 2019 at 1 p.m.;

     ORDERED that Mr. Camacho's initial flight depart Laredo for New

York on December 4 th , 2019 and be scheduled to arrive no later than 9 AM,

and that his retHrn flight depart New York for Laredo on December 4 t.h ,

2019 after 7 PM and no later than 11 PM; and it hereby further

     ORDERED that the aforesaid expenses shall be paid by the

United States Marshals Service.

Dated:   New York, New York
         NovemberJ:f-, 2019


                                                                         -
                                         HONORABLE COLLEEN MCMAHON
                                         Chief United States District J·uctge
